  Case 1:19-cv-01751-FB Document 21 Filed 09/08/20 Page 1 of 5 PageID #: 714




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
JOEL STELLA

       -v-                                           MEMORANDUM AND ORDER
                                                     Case No. 19-CV-01751 (FB)
COMMISSIONER OF SOCIAL
SECURITY,
------------------------------------------------x
Appearances:
 For the Plaintiff:                                  For the Defendant:
 Daniel Berger                                       Matthew Mailloux
 NY Disability LLC                                   U.S. Attorney’s Office, E.D.N.Y.
 1000 Grand Concourse                                271 Cadman Plaza East
 Bronx, NY 10451                                     Brooklyn, NY 11201
BLOCK, Senior District Judge:
       Joel Stella seeks review of the Commissioner of Social Security’s denial of

his application for supplemental security income. Both parties move for judgment

on the pleadings.        For the following reasons, Stella’s motion is granted, the

Commissioner’s motion is denied, and the case is remanded for further proceedings.

                                                I.

       Plaintiff filed an application for benefits on January 21, 2016. His application

was denied, and he requested a hearing before an ALJ. After the hearing, the ALJ

ruled that plaintiff was not disabled, assigning an RFC of

               light work . . . except that [Stella] can occasionally climb ramps/stairs,
               balance, stoop but can never climb ladders, ropes or scaffolds, crouch,
               kneel, crawl. This individual can frequently reach and handle. This
               individual should avoid all exposure to extreme cold/heat,
               wetness/humidity, environmental irritants (i.e., fumes, odors, gases &
               dusts). This individual should avoid all use of hazardous machinery and
                                                1
  Case 1:19-cv-01751-FB Document 21 Filed 09/08/20 Page 2 of 5 PageID #: 715




             all exposure to unprotected heights. This individual is limited to simple,
             routine tasks with only occasional decision making required. This
             individual is limited to occasional changes in the work setting. This
             individual is limited to occasional interaction with the public,
             coworkers and supervisors.

      AR 22 (“Decision”). The Appeals Council declined review.

                                          II.

      “In reviewing a final decision of the Commissioner, a district court must

determine whether the correct legal standards were applied and whether substantial

evidence supports the decision.” Butts v. Barnhart, 388 F.3d 377, 384 (2d Cir.

2004); see also 42 U.S.C. § 405(g). “Substantial evidence . . . means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013) (internal quotation marks and

alterations omitted) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).

                                         III.

      The ALJ’s Decision is deficient for, at least, two reasons. First, the Decision

improperly affords little weight to the opinion of Stella’s treating psychiatrist, Dr.

Adedute Gbadehan. The treating physician rule dictates that the opinion of a treating

physician as to the nature and severity of an impairment is given controlling weight

unless it is “[in]consistent with other substantial evidence in the record.” Halloran

v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004). The treating physician rule “is

particularly important in the context of mental health” as “mental disabilities are

                                          2
  Case 1:19-cv-01751-FB Document 21 Filed 09/08/20 Page 3 of 5 PageID #: 716




difficult to diagnose without subjective, in person examination.” Canales v. Comm'r

of Soc. Sec'y, 698 F. Supp. 2d 335,342 (E.D.N.Y. 2010).

      Dr. Gbadehan opined that Plaintiff suffered from bipolar and major depressive

disorder, for which Plaintiff was prescribed Remeron and Vistaril, and as a result

that Plaintiff had “marked” or “extreme” limitations in his ability to: remember

locations and work-like procedures; understand, remember, and carry out very short,

simple instructions; maintain regular attendance and be punctual; make simple work-

related decisions; ask simple questions or request assistance; get along with

coworkers and peers without unduly distracting them or exhibiting behavioral

extremes; maintain socially appropriate behavior; be aware of normal hazards and

take appropriate precautions; use public transportation; understand, remember, and

carry out detailed instructions; maintain attention and concentration for extended

periods; sustain an ordinary routine without special supervision; deal with stress of

semi-skilled and skilled work; work in coordination with or proximity to others

without being unduly distracted; respond appropriately to changes in a routine work

setting; interact with the public; and accept instructions and respond appropriately

to criticism from supervisors. AR 363–64.

      Here, the ALJ afforded Dr. Gbadehan’s opinion little weight on the basis that

the “record indicates that [Plaintiff’s] symptoms from his severe mental impairments

. . . are transient in nature.” AR 28. Yet, in drawing that conclusion, the ALJ relied

                                          3
  Case 1:19-cv-01751-FB Document 21 Filed 09/08/20 Page 4 of 5 PageID #: 717




on—and accorded the greatest weight to—the opinion of Dr. Nicole Martinez, who

submitted a medical opinion at the ALJ’s request without examining Plaintiff in-

person or reviewing the majority of Plaintiff’s medical records. AR 25.1 The ALJ

failed to articulate “good reasons” for jettisoning the opinion of Plaintiff’s treating

physician, Halloran v. Barnhart, 362 F.3d 28, 33 (2d Cir. 2004), and in any event,

monthly treatment notes from March 2016 to March 2018 consistently report

Plaintiff suffering from issues with mood stabilization, mood swings, anger, and

depression. “[D]octors who have not treated or examined a patient are generally

entitled to less deference” and the treatment provider’s perspective is “all the more

important in cases involving mental health, which are not susceptible to clear records

such as x-rays or MRIs. Rather, they depend almost exclusively on less discretely

measurable factors, like what the patient says in consultations. Flynn v. Comm'r of

Soc. Sec. Admin., 729 F. App’x 119, 122 (2d Cir. 2018). In assigning great weight

to Dr. Martinez’s opinion, and little weight to Dr. Gbadehan, the ALJ acted in

contravention of Flynn.

      The ALJ’s Decision is deficient for the additional reason that it failed to

account for the side-effects of Plaintiff’s various medications—including lethargy,

dizziness, drowsiness, and lightheadedness—on his RFC. Social Security Rule 16-



      1
       Exhibits 12F and 18F contain the majority of Plaintiff’s medical records, yet
Dr. Martinez’s medical opinion omits those records entirely. AR. 568–72.
                                        4
  Case 1:19-cv-01751-FB Document 21 Filed 09/08/20 Page 5 of 5 PageID #: 718




3p specifically requires proper consideration of the “type, dosage, effectiveness, and

side effects of any medication the individual takes or has taken to alleviate pain or

other symptoms.” See also 20 C.F.R. §§ 404.1529(c)(3)(iv), 416.929(c)(3)(iv). The

ALJ omitted any discussion of those side-effects in determining Plaintiff’s RFC,

disregarding the express direction of Social Security Rule 16-3p.

      On remand, the ALJ must reconsider all medical opinions, with emphasis on

the opinions of treating physicians, and medication side-effects. To the extent the

ALJ is unsatisfied with the record or believes there are evidentiary gaps, it is his duty

to develop it further. See Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2010) (“The

ALJ has an obligation to develop the record in light of the non-adversarial nature of

the benefits proceedings.”).

                                          IV.

      For the foregoing reasons, Stella’s motion is GRANTED and Commissioner’s

motion is DENIED, and the case is remanded for reconsideration in light of this

memorandum and order.

      SO ORDERED.

                                                _/S/ Frederic Block___________
                                                FREDERIC BLOCK
                                                Senior United States District Judge
Brooklyn, New York
September 8, 2020




                                           5
